 
EXHIBIT 10.3
 
LICENSE AGREEMENT
 


 
This License Agreement ("Agreement") is made as of the 13th day of May, 2014
(the "Effective Date") between Corr Brands, Inc. an ILLINOIS corporation
("Principal"), and APPLE RUSH COMPANY INC. a Texas Corporation (the “Company”).
 
 
BACKGROUND.
 
Principal and its predecessors  have  been in the business of selling and
distributing  foodstuffs and beverages
under  the  trademark  RUSH  and  variations  thereof  including   APPLE RUSH
since 1978, including  the  Products  (GINSENG RUSH).  Apple Rush Company,
Inc.  will market, brand manage and coordinate distribution of the Products (as
defined herein)  throughout the Territory. Principal is desirous of appointing
Apple Rush Co. Inc. as its exclusive licensee within the Territory with respect
to the Products.
 
 
AGREEMENT
 
 
1.0           Defined Terms.  The following terms, each bearing initial capital
letters, shall have   the meanings set forth below:
 
1.1           "Products" shall mean only those products known as “Apple Rush”
and “Ginseng Rush” for which Principal possesses a proprietary formulation and
future products bearing the brand Apple Rush and Ginseng Rush. Products shall
not include any other beverage products that the Company may manufacture,
market, brand, distribute and/or sell that do not bear the Apple Rush or Ginseng
Rush trademarks. Nothing in this Agreement shall convey, or be construed to
convey, to Principal the right to any licensing fee, royalty, or any other right
of any kind, in beverage products that the Company may itself develop, brand
and/or market.
 
1.2           "Trademarks" shall mean specifically the Apple Rush (USPTO serial
# 3786261) and Ginseng Rush (USPTO serial # 78973828) trademarks as registered
with the United States Patent and Trademark Office as when and if used by the
Company in connection with the marketing, distribution and sale of the Products
pursuant to this Agreement.
 
1.3           "Territory" shall mean the worldwide market,
 
2.1           Appointment.
 
2.2           Appointment. Principal hereby appoints APPLE RUSH COMPANY INC. as
the exclusiveLicensee of the Products within the Territory, This includes but is
not limited to:
 
 
Page 1 of 8

--------------------------------------------------------------------------------

 
 
•           National, regional or independent chains;
 
•           Natural food stores;
 
•           Club stores;
 
•           Mass merchandising or drug store chains;
 
•           Gourmet or specialty outlets;
 
•           Department stores;
 
•           Food service industry and other institutional sales; and
 
•           Armed forces sales and outlets.
 
During the Term, Principal agrees: (i) not to distribute or sell, directly or
indirectly, the Products  in  the Territory, (ii) not to license ( see above )
or otherwise authorize any third party to distribute or sell, directly or
indirectly, the Products in the Territory,  (iii)  not  to  license  or
otherwise  authorize any third party  to use the Trademarks  in any fashion or
for any reason within the Territory,  and  (iv)  to  refer  all
inquiries  with  respect to the Products received
from  prospective  customers  within  the Territory to  APPLE RUSH COMPANY, INC.
 
2.3 Acceptance. Apple Rush Company, Inc. hereby accepts the appointment and
agrees to exercise commercially  reasonable  efforts  to  produce,
market,  manage  and  distribute  the  Products  and to maximize the sale of the
Products within the Territories as provided herein.
 
3.1           Fees, Payment and Production.
 
3.2           Prices. Principal's licensing fees for the Products are set forth
on Exhibit "B”, hereto. All fees shall be in U.S. Dollars, and paid as a cost of
goods prior to production of each run. Principal will be notified of all
production runs 15 days in advance.
 
3.3           APPLE RUSH COMPANY INC, within one hundred and twenty  (120) days
of the Effective Date, shall schedule a production run for a minimum of 2000
cases of the Products. If the Company does not schedule the production run
within the time set forth herein, it may pay to Principal the licensing fee for
the minimum amount of cases (2000cs. per month at $1.75 = $3,500 Per month),
which payment will serve to keep the Company in compliance with the terms of
this Agreement.
 
3.5           Resale Prices. APPLE RUSH COMPANY INC. will be solely responsible
for establishing its prices to its customers.
 
4.1           Duties of APPLE RUSH COMPANY INC. and Principal.
 
4.2           APPLE RUSH COMPANY INC’s Duties. During the Term, APPLE RUSH
COMPANY INC. shall have the following duties and obligations:
 
4.2.1           To  exercise  its
commercially  reasonable  efforts  to  maximize  the  sale  and distribution of
the Products within the Territory.
 
4.2.2           To comply with all governmental laws and regulations applicable
to the storage, transportation, marketing, advertising and sale of the Products
in the Territory hereunder and to its performance of its obligations hereunder.
 
 
Page 2 of 8

--------------------------------------------------------------------------------

 
 
4.2.3           To maintain products liability and general liability insurance
on an occurrence basis in the amount of $5,000,000 to provide Principal with
customary certificates of insurance evidencing such coverage within 30 days of
its first production run and upon any renewal of such policies, and to promptly
notify Principal of any cancellation, non-renewal or material modification of
such policies.
 
4.2.4           To inform Principal of any bona fide threats of litigation due
to claimed adulteration of the Products, and to cooperate with Principal, as the
Company deems necessary and advisable, to respond to customer complaints and
suggestions related to the Products.
 
4.2.5           To perform activities set forth on Exhibit "C"
 
4.2.6           To perform   any other promise to Principal set forth elsewhere
in this agreement.
 
4.2.7           Principal's Duties. During the Term, Principal shall be to
protect Trademarks and Logos, and create Brand Awareness.
 
5.0           Warranties and Representations.
 
5.1              Principal warrants and represents that each of the warranties
and representations in this Section 5.1 are true at the time of the execution of
this Agreement and warrants that the same shall remain true in all material
respects during the Term. The warranties and representations are as follows:
 
5.1.1           That it has the right to use and has the Trademarks, free and
clear of all liens, encumbrances, security interests or rights of any party
whatsoever, and that it has the full and complete right to license the
Trademarks to APPLE RUSH COMPANY INC. as set forth in this Agreement.
 
5.1.2           That  it  has  not  licensed  or  otherwise  authorized  any  third  party  to
utilize the Trademarks in connection with the  sale or distribution of the
Products to the Retail Channels within the Territory.
 
5.1.3           That the Trademarks have been duly registered.
 
5.1.4           That the Trademarks do not infringe any trademark, trade name,
copyright or other intellectual property rights of third parties.
 
5.1.5           That it is the sole owner of the recipes and formulas for the
Products free and clear of all liens, encumbrances, security interests or rights
of any party whatsoever.
 
5.1.6           That the recipes and formulas for the Products do not infringe
on any other parties ownership, patent or other proprietary rights.
 
5.1.7           That there is no pending or threatened claim or litigation
related in any way to its ownership or use of the Trademarks or of the recipes
and formulas for the Products.
 
5.1.8           That the execution of this Agreement and the consummation of the
transactions contemplated hereby do not conflict with or result in a default or
breach under any (a) agreement, indenture, mortgage, contract, bylaws or
instrument to which Principal is bound or to which any of its assets is subject,
(b) any order, writ, injunction, judgment or decree to which Principal or its
assets are bound, or (c) any law or regulation applicable to Principal or by
which its assets are bound.
 
5.1.9           That all of the Products by APPLE RUSH COMPANY INC. during the
Term (i) shall be merchantable and of first quality at the time of delivery and
shall not be at the time of shipment or delivery, adulterated, misbranded or
otherwise prohibited within the meaning of the federal Food  and  Drug Act, as
amended,  (the  Act)  and in  effect  at the  time of such shipment  or delivery
or within the meaning of any applicable federal, state or municipal law in
which  restrictions pertaining to adulteration or misbranding are substantially
the same as contained in the  Act; (ii) shall not, at the time of such shipment
or delivery, constitute products which may not be  introduced or delivered  for
introduction  into  interstate  commerce under  the  provisions  of  the  Act;
(iii) shall be products which may be legally transported or sold under the
provisions of all other applicable federal, state or municipal laws; and (iv)
shall have been manufactured, packaged and labeled in accordance with all
applicable governmental requirements in the Territory.
 
 
Page 3 of 8

--------------------------------------------------------------------------------

 
 
5.1.10           That Principal has been duly incorporated and validly exists as
a corporation in good standing under the laws of ILLINOIS with full power and
authority to enter into this Agreement and to perform the obligations set forth
herein.
 
5.2                APPLE RUSH COMPANY INC Indemnification Obligation.  APPLE
RUSH COMPANY INC agrees to indemnify, hold harmless and defend. from any and all
costs, claims, damages, losses, liabilities and expenses (including reasonable
attorneys' fees through appeal) which PRINCIPAL may incur with respect to tort
claims made by a  third  party  pertaining  to  the  failure by Apple Rush
Company Inc. to comply  with applicable law, claims related to the Products.
 
6.0           Term of Agreement.                                           This
Agreement shall commence as of the Effective Date and shall remain in effect as
long as it is renewed by Apple Rush Company Inc. This Agreement shall
automatically renew unless Apple Rush Company Inc. does not produce any Products
using the Trademarks for any 12 month period.
 
7.0           Additional Products.
 
In the event that Apple Rush Company Inc. shall develop any additional Products
that it wishes to sell or distribute on a wholesale or retail basis within the
Territory, Principal agrees to extend licensing  to APPLE RUSH COMPANY INC. as a
Product to be manufactured, marketed and distributed by APPLE RUSH COMPANY INC.
pursuant  to this Agreement with license fees as per Exhibit “B”
 
8.0           Notices.
 
All notices and other communications under this Agreement shall be in writing.
Notices shall be sent as follows, or to such addresses as maybe designated by
either party from time to time.
 

As to PRINCIPAL: As to APPLE RUSH COMPANY INC.: CORR BRAND’S INC. c/o Livewire
Ergogenics, Inc. Brandon B. Corr Bill Hodson, CEO PO Box 2517 24845 Corbit Place
Glenview, IL 60025 Yorba Linda, CA92887 (312) 823-9648 (714) 940-0155
bbcorr@gmail.com bhodson@livewireergogenics.com

 
9.0           Rights and Obligations of the Parties on Termination. Except as
otherwise  provided, upon  termination of this Agreement for any reason, APPLE
RUSH COMPANY INC. shall cease  utilizing the Trademarks.
 
 
 
Page 4 of 8

--------------------------------------------------------------------------------

 
 
10.0           Miscellaneous.
 
10.1           No Partnership, Etc. Nothing contained in this Agreement shall be
deemed to give any party the power or right to direct or control the day-to-day
activities of the other. APPLE RUSH COMPANY INC in all respects of its
relationship to Principal and its performance of its duties hereunder shall be,
an independent contractor, and neither this Agreement nor anything contained
herein shall be deemed or construed to constitute APPLE RUSH COMPANY INC. and
Principal as principal and agent, partners, joint ventures, co-owners or
otherwise participants in a joint or common undertaking. Neither APPLE RUSH
COMPANY INC. nor Principal shall be or become liable or bound by any agreement,
representation, act or omission whatsoever of the other party unless
specifically provided for in this Agreement or an addendum hereto.
 
10.2           Entire Agreement. This Agreement is the sole understanding and
agreement between the parties with respect to its subject matter. There are no
other terms, covenants, conditions, warranties or representations between the
parties, whether written or unwritten, not set forth herein. This Agreement
supersedes any other such prior or contemporaneous oral or written discussions,
agreements, understandings or correspondence. Any revisions to this Agreement
must be reduced to writing and signed by both parties.
 
10.3           Headings and Recitals. The recitals set forth in the beginning of
this Agreement and the headings of the Sections and Subsections of this
Agreement are inserted solely for convenience of reference and are not a part of
this Agreement and shall not in any way affect, govern, limit or aid in the
construction of any of the terms or provisions of this Agreement.
 
10.4           Exhibits. The exhibits attached hereto are incorporated herein
and an integral part
 
10.5           Damages. In the event of a default under this Agreement, neither
party shall have the right to sue the other party for any consequential,
incidental or special damages as a result of any breach. Further, Principal’s
sole remedy for the Company’s failure, inability or unwillingness, for whatever
reason, to sell, market and/or distribute, or to use commercially reasonable
efforts to sell, market and/or distribute, the Products within the Territory, is
to terminate this Agreement.  Notwithstanding the foregoing, in no event shall
this limitation apply to indemnification obligations set forth herein or to
damages from breach of confidentiality obligations under this Agreement.
 
10.6           Force Majeure. Neither party shall be liable for any loss, damage
or delay resulting
from  any  unavoidable,  unforeseeable  cause  whatsoever  beyond  its  reasonable  control,  including,
without limitation, fire; flood; action or decree of civil or military
authority; insurrection; act of war, terrorism or bioterrorism; or embargo.
Written notice with full details of any circumstances referenced herein shall be
given by the affected party to the other party within ten (10) days after any
such occurrence.
 
10.7           Construction.  This  Agreement  was  prepared  by  both  parties  with  the  assistance  of
counsel; thus any rule of construction against the draftsman  shall not be
applicable.
 
10.8           Choice of Law; Venue.  This Agreement will be construed and
enforced in accordance with and governed by the laws of the State of Illinois
and the federal law of the United States without reference to principles of
conflicts of law.
 
10.9           Waiver of Statute of Limitations. Notwithstanding any statute of
limitations of longer duration to the contrary, the parties agree that any
action to resolve a controversy, claim or breach arising out of or relating to
this Agreement shall be commenced within the earlier of six months of the
Termination Date or the date that such controversy, claim or breach arose.
 
 
Page 5 of 8

--------------------------------------------------------------------------------

 
 
10.10           Assignment. Neither party shall assign, pledge or otherwise
encumber its rights or obligations under this Agreement without the prior
written consent of the other party, which consent shall not be unreasonably
withheld. conditioned or delayed. APPLE RUSH COMPANY INC. may assign this
Agreement to an affiliate that is wholly owned by APPLE RUSH COMPANY INC In the
event of a corporate reorganization, merger, consolidation. sale or transfer, of
all or substantially all of its assets or equity, both parties may assign their
rights and obligation under this Agreement without the consent of the other
party. The parties agree that any assignment or pledge in contravention of this
provision shall be deemed null and void.
 
10.11           No Third Party Beneficiary Intent. Nothing
contained  herein  shall be  deemed  to create any third party beneficiary
rights in any party.
 
11.0           Cancellation.
 
11.1           Principal and APPLE RUSH COMPANY INC. agree to cooperate in
developing a Sales Plan promptly following the execution of this Agreement. It
is agreed that APPLE RUSH COMPANY INC does not promise or warrant that it will
meet the sales goals set forth in the Sales Plan for any Contract Year, it being
understood APPLE RUSH COMPANY INC ability to meet the sales goals depends, in
part, on many factors beyond its control. Notwithstanding the foregoing, APPLE
RUSH COMPANY INC. agrees to use commercially reasonable efforts to meet the
sales goals as set forth in the Sales Plan.
 
11.2           In the event that either party breaches any of its promises or
obligations under this Agreement, such party shall have a period of thirty (30)
days from receipt of a written notice of breach from the other party to cure the
breach or, in the case of non-monetary breaches which cannot practicably be
cured within the aforesaid period, to commence actions to cure the breach and to
proceed diligently to do so (the "Cure Period."). In the event such other party
fails to cure such breach within the Cure Period, the non-breaching party may
terminate this Agreement upon an additional fifteen (15) days' prior written
notice to the other party.
 
11.3           Either Party may terminate this Agreement effective immediately
upon the delivery of written notice to the other party in the event that either
party commits any act at any time that materially adversely affects or harms the
business or reputation of the other party or materially adversely affects or
harms the ability of the other party to sell the Products.
 
11.4           This Agreement may be terminated immediately by either party in
the event the other party; (i) files or has filed an involuntarily petition
against it (if the involuntary petition is not withdrawn within thirty (30) days
of filing) against it under the United States Bankruptcy Code or under or
pursuant to any state bankruptcy act or under any similar federal or state law,
provided however, this provision does not apply in the case of either party, or
any of their affiliates, being a party to the initiation of an involuntary
petition against the other party; or (ii) is convicted of, pleads guilty to, or
enters a plea of no contest to, the violation of any law or regulation relating
to the manufacture, processing, distribution, marketing, or sale of products.
 
12.0           Confidentiality.  From time to time during the Term, both parties
may become privy to certain proprietary, confidential or sensitive business
information  pertaining to the other party, including,... without limitation,
business, financial or technical information or data of either party, such as
customer lists and key contact information; business and marketing strategies;
financial projections; confidential business information; operating margins and
pricing policies; formulae; recipes; and other information
marked   or  identified   as  confidential, provided that such information is
confidential in nature according to standard industry
practice  ("Confidential  Information").  The receiving party agrees to hold the
Confidential Information in the strictest confidence and to refrain from
disclosing such information to third parties (except to its legal, financial and
insurance counsel and auditors), directly or indirectly, during the Term or
thereafter, except as required by law or regulation or with the prior written
consent of the other party or by an order of a court of competent jurisdiction.
 
Page 6 of 8

--------------------------------------------------------------------------------

 
 
13.0           Counterparts/Facsimile Signatures.  This Agreement may be
executed in one or more counterparts, each of which when so signed shall be
deemed to be an original, and such counterparts together shall constitute one
and the same instrument.  In lieu of the original, a facsimile transmission or
copy of the original shall be as effective and enforceable as the original.
 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by an authorized representative of each party as of the day and year
first written above.
 
PRINCIPAL:
 
Corr Brands, Inc.,
an Illinois corporation


 


By: ____________________________________
       Brandon B. Corr, President




THE COMPANY:
 
Apple Rush Company, Inc.,
a Texas corporation


 


 
By:_____________________________________
      David E. Torgerud, President
 
 
 
 
Page 7 of 8

--------------------------------------------------------------------------------

 


 


EXHIBIT “A" TRADEMARKS
 
APPLE RUSH
 
GINSENG RUSH
 
 

 
 
EXHIBIT "B" LICENSE FEE

 
APPLE RUSH 24 - 12 ounce bottles (per case)  Fee = $ 1.75 per case
 
 
The license fee above is for Bottled Beverages.
 
 
Other future Products as per the agreement above.
 


 


 
EXHIBIT "C"
 


 
APPLE RUSH COMPANY INC. shall perform the following activities:
 
(i)           Provide reasonable amounts of P.O.S. and P.O.P materials to the
Retail Channels.
 
(ii)          Advertise and promote the Product through applicable trade
publications and through in housesale promotions, sales materials and
newsletters.
 
(iii)         Offer the Product for sale through Retail Channels and
Distribution
 
(iv)         Provide prompt and efficient deliveries
 
(v)          Provide monthly sales reports.
 
(vi)         Provide samples of advertising and promotional materials used by
APPLE RUSH COMPANYINC. to Principal if requested by Principal.
 
(vii)        Respond to all sales inquiries in a timely manner.
 
 
 
 

Page 8 of 8